Affirmed by unpublished PER CURIAM opinion.
Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:
Dudley Smith appeals the district court’s order granting his 18 U.S.C. § 3582(c) (2006) motion. Insofar as Smith claims the court could have considered an even lower sentence below the Sentencing Guidelines range, this claim is foreclosed by United States v. Dunphy, 551 F.3d 247 (4th Cir.) (“[A] district judge is not authorized to reduce a defendant’s sentence below the amended guideline range.”), cert. denied, -U.S.-, 129 S.Ct. 2401, 173 L.Ed.2d 1296 (2009). We have reviewed the record and find no reversible error. Accordingly, we affirm for the reasons stated by the district court. United States v. Smith, No. 3:99-cr-00007-jpj-l, 2008 WL 2405833 (WD.Va. June 11, 2008). We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the court and argument would not aid the decisional process.

AFFIRMED.